Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-4, 7-14, 17-20 are rejected below.
Claims 5-6 and 15-16 are objected to.

Claim Objections
Claim 1 is objected to because of the following informalities:  It is believed that the term part was unintentionally removed from line 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-14, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Jones (U.S. PG Pub. 2016/0019270).


As to claims 1 and 11, Jones teaches a method for generating parameters for fabrication of a, the method comprising: receiving, from a computer device, a three-dimensional model file representing a part to be fabricated [0048]; converting, by the computing device, a three-dimensional model stored in the three- dimensional model file to manufacturing instructions, wherein the three- dimensional model comprises a geometrical layout of the part, and wherein the three-dimensional model includes mesh surface data[0049]; generating, by the computer device, a cost for fabrication of the part to be fabricated as a function of the manufacturing instructions[0042]; generating, by the computer device, a time for fabrication of the part to be fabricated as a function of the manufacturing instructions[0042]; and outputting, by the computer device, the cost and time for fabrication to a customer device[0067].  

As to claims 1 and 12, Jones teaches further comprising: selecting at least one three-dimensional model file from a model file library comprising model files tagged with features similar to the first feature and the second feature; determining a measure of similarity for the at least one three-dimensional file; and selecting the at least one three-dimensional file as a function of the measure of similarity[0037,0049].  
As to claims 3 and 13, Jones teaches where the measure of similarity is generated by comparing a feature vector comprising tagged features for the at least one three- dimensional file with a vector containing the first and the second extracted features [0037].  

As to claims 4 and 14, where the measure of similarity is generated by determining the number of first extracted features and second extracted features identical to the least one three-dimensional file [0037]. Naturally, identical matches would be the closest in similarity.  


As to claims 7 and 17, Jones teaches further comprising identifying at least one image comprising the first extracted feature and the second extracted feature [0102].  
As to claims 8 and 18, Jones teaches further comprising extracting a set of features from the 3D model file, wherein extracting comprises: receiving data corresponding to one or more interactions with an interface[0048].  

As to claims 9 and 19, Jones teaches wherein the model file further comprises a set of vectors specifying the geometrical layout of a part[0038].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Jones (U.S. PG Pub. 2016/0019270) as applied above, and further in view of Yona (U.S. PG Pub. 2019/00339671).

Examiner would note that the Applicant’s provisional application does not disclose
all the claimed invention and therefore cannot granted this an effective filing date.

Jones teaches most of the claimed invention, but fails to teach the machine
learning aspects as done in claims. However this is taught by Yona as follows:

As to claims 10 and 20, Yona teaches wherein extracting the second feature comprises
using one or more machine-learning modules, wherein the one or more machine-
learning modules are configured to: extract, from the descriptive information, the
descriptive datum of the part to be fabricated: associate, as a function of the descriptive
datum, a property of the part to be fabricated with a 3D structure[0044] and send, to the customer, the 3D structure as a function of the associated property[0048].

Therefore it would have been obvious to one of ordinary skill in the art prior to the
effective filing date of the application to include the teachings of Yora into the system
and methods of Jones. The motivation to combine is that Yona teaches using machine
learning enables a betterment of system automation when ii comes 2D images.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest, inputting a plurality of mechanical requirements as a function of a use of a part; select a candidate orientation as a function of the plurality of mechanical requirements; determining the cost for fabrication score as a function of the difficulty of printing a part using a machine-learning model, wherein the machine-learning model inputs the candidate orientation and outputs the score; selecting the candidate orientation comprising the lowest score; and outputting the selected candidate orientation to the user client device.

Other Prior art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kothari teaches receiving a request for 3D parts and extracting features.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119